Exhibit 10.65

STATE AUTO FINANCIAL CORPORATION

LONG-TERM INCENTIVE PLAN

 

Article

1.    Establishment and Purpose

1.1. Establishment of Plan. State Auto Financial Corporation desires to
establish and provide a long-term incentive bonus program for its executive
officers and other key management employees, managers and professionals. This
document reflects the material terms and design for such plan, known as the
State Auto Financial Corporation Long-Term Incentive Plan (the “Plan”). The Plan
is intended to provide for performance-based compensation which is not subject
to the deduction limitation rules under Code Section 162(m) as in effect from
time to time and as applicable to Covered Employees, and shall remain in effect
until terminated by the Board or the Committee.

1.2. Purpose. The primary purposes of the Plan are to:

(a) Align performance and results with the expectations of shareholders and the
Company’s goals;

(b) Recognize and reward long-term operating performance as compared with the
Company’s peer group of regional property and casualty companies;

(c) Provide compensation opportunities that are externally competitive and
internally consistent with the Company’s growth objectives and total
compensation strategies; and

(d) Provide award opportunities that reward executives with financial and
operating responsibilities that can impact achievement of the Company’s growth
goals.

 

Article

2.    Definitions

Whenever used in the Plan, the following terms shall have the meanings set forth
below and, when the defined meaning is intended, the term is capitalized:

2.1. “Administrator” means the Committee or such other authorized officers or
officer of the Company to whom the power to administer the Plan has been
delegated by the Committee.

2.2. “Applicable Law” means the requirements of Code Section 162(m) applicable
to performance-based compensation.

2.3. “Award” means the Performance Award Units issued to a Participant under the
Plan.

2.4. “Board” or “Board of Directors” means the Board of Directors of State Auto
Financial Corporation.

2.5. “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations and rulings of general applicability issued thereunder, as in effect
from time to time.

2.6. “Committee” means the Compensation Committee of the Board.

2.7. “Company” means State Auto Financial Corporation and its related entities,
subsidiaries and affiliates, including State Automobile Mutual Insurance
Company, or any successor thereto (the “State Auto Group”). Notwithstanding the
foregoing, whenever the terms of this Plan authorize the Company to take any
action, such action shall be considered properly authorized if taken by the
Board, the Committee or the Administrator as defined herein.

2.8. “Covered Employee” means any Participant who is, or who is determined by
the Committee to be likely to become, a “covered employee” within the meaning of
Code Section 162(m).

 

1



--------------------------------------------------------------------------------

2.9. “Disability” shall have the meaning ascribed to such term in the long term
disability plan maintained by the Participant’s employer at the time that the
determination regarding Disability is made hereunder. Notwithstanding the
foregoing, if a payment under this Plan is subject to Code Section 409A,
“Disability” has the meaning ascribed to such term under that Code section.

2.10. “Effective Date” means January 1, 2007.

2.11. “Employee” means a regular, active employee of the Company. Directors who
are not employed by the Company shall not be considered Employees under the
Plan, nor shall independent contractors, leased employees, consultants or anyone
else designated as not eligible to participate in the Plan by the Administrator.

2.12. “Final Award” means the actual incentive compensation earned during a
Performance Period by a Participant, as determined by the Administrator
following the end of the Performance Period.

2.13. “Participant” means an Employee who meets the eligibility requirements of
Article 3 with respect to one or more Performance Periods.

2.14. “Performance Award Units” means the units issued to a Participant which
represent the right of the Participant to receive an amount in cash equal to the
value related to the Performance Award Units issued, such value to be determined
in the manner established by the Administrator at the time of the Award.

2.15. “Performance Period” means the three-year rolling period beginning on the
date an Award is granted and ending on December 31 of the third calendar year
following the grant, calculated by including the year of grant as the first year
in the three-year rolling period.

2.16. “Plan” means this State Auto Financial Corporation Long-Term Incentive
Plan.

2.17. “Qualifying Performance Criteria” means any of the performance goals set
forth in Article 4 as determined by the Administrator.

 

Article

3.    Eligibility and Participation

3.1. Eligibility. The Administrator shall designate, or determine the
methodology and criteria for the designation of, the Employees who are eligible
to receive Awards under the Plan. In general, an Employee may be designated as a
Participant if such Employee holds a strategic position and is responsible for
or contributes to the management, growth, and/or profitability of the business
of the Company in a material way. Only the Committee may determine if an
Employee is a Covered Employee.

3.2. Participation. Employees who are chosen to participate in the Plan shall be
apprised of the performance criteria and related Awards determined for them for
the Performance Period, as soon as is practicable after such Awards are
established.

3.3. Partial Performance Period Participation. An Employee who becomes eligible
to participate in the Plan after the beginning of the Performance Period may
participate in the Plan for that Performance Period on a ratable basis. Such
situations may include, but are not limited to (a) new hires; or (b) when an
Employee is promoted from a position which did not previously meet the
eligibility criteria. The Administrator, in its sole discretion, retains the
right to prohibit or allow participation for any of the aforementioned
Employees. The performance criteria previously established under the Plan shall
apply to any Employees who become eligible after the beginning of the
Performance Period. If an Employee participates for only a portion of the
Performance Period for any reason, his or her Award will be pro-rated based on
the number of days he or she performed services during the Performance Period
over the total days in the Performance Period, or some similar method adopted by
the Committee that results in a ratable reduction of the Award

 

2



--------------------------------------------------------------------------------

based on the partial Performance Period applicable to the Employee. In addition,
in the event a Participant changes job levels during a Performance Period, the
Participant’s Award may be adjusted to reflect the amount of time at each job
level during the Performance Period. Notwithstanding anything in this
Section 3.3 or in the Plan to the contrary, the participation in the Plan for a
Covered Employee who becomes eligible after the beginning of the Performance
Period shall comply with the provisions of Code Section 162(m), as set forth in
Article 4.

3.4. No Right to Participate. No Participant or other Employee shall at any time
have a right to be selected for participation in the Plan for any Performance
Period, whether or not he or she previously participated in this Plan or any
similar program.

 

Article

4.    Award Determination

4.1. Qualifying Performance Criteria. As to each Performance Period, the
Administrator shall select and establish in writing Qualifying Performance
Criteria for the Performance Period, which, if met, may entitle Participants to
the payment of a Final Award. Such Qualifying Performance Criteria shall be
based on one or more of the following performance measures of the State Auto
Group over the Performance Period: (i) earnings; (ii) return on capital;
(iii) revenue; (iv) premiums; (v) net income; (vi) earnings per share;
(vii) combined ratio; (viii) loss ratio; (ix) expense ratio; (x) assets;
(xi) equity; (xii) cash flows; (xiii) stock price; (xiv) total shareholders’
return; (xv) Company performance relative to the designated peer group
determined by the group’s statutory combined ratio, the Company’s book value per
share and total group revenue growth, or any other performance goal approved by
the shareholders of the Company in accordance with Code Section 162(m).

To ensure compliance with the exception from Code Section 162(m) for qualified
performance-based compensation for Participants who are Covered Employees, the
performance criteria established will be based on one or more Qualifying
Performance Criteria selected by the Administrator in writing within 90 days
following the first day of the period of service of such Covered Employee as a
Participant under the Plan (or, if earlier, before 25% of that period has
elapsed), and at a time when the outcome relative to the attainment of the
performance criteria is not substantially certain. Subject to the requirements
of Code Section 162(m) with respect to Covered Employees, if a Participant
commences participation after the beginning of a Performance Period, the
performance criteria established for the Performance Period shall apply to that
Participant, with the Final Award amount adjusted or pro-rated over the
remaining balance of the Performance Period to reflect the partial period of
participation in the Plan. Once established, the Qualifying Performance Criteria
shall not be changed during the Performance Period. Subject to the requirements
of Code Section 162(m) with respect to Covered Employees, at the time the
Performance Award Units are issued and Qualifying Performance Criteria are
established, the Administrator is authorized to determine the manner in which
the performance criteria will be calculated or measured to take into account
certain factors over which Participants have no or limited control, including,
but not limited to, changes in debt levels, changes in accounting principles,
and extraordinary charges or credits to income. This Section 4.1 is intended to
ensure compliance with the exception from Code Section 162(m) for
“performance-based compensation,” and shall be construed, applied and
administered accordingly with respect to any Participant who is a Covered
Employee.

4.2. Awards. For each Performance Period established by the Administrator, the
Administrator will establish in writing an Award for each Covered Employee and
for all other Participants for the Performance Period. Awards shall be earned
based upon the financial performance of the Company and the attainment of
established Qualifying Performance Criteria during the Performance Period.
Participants who are Covered Employees may receive an Award solely if the
Qualifying Performance Criteria are met.

4.3. Final Award Determinations. At the end of each Performance Period, the
Administrator shall certify in writing the extent to which the Qualifying
Performance Criteria were met during the Performance Period for any Awards for
Covered Employees. If the Qualifying Performance Criteria for the Performance
Period are met, Covered Employees shall be entitled to the payment of the Final
Awards, subject to the Committee’s exercise of negative discretion to reduce any
Final Award payable to a Covered Employee based

 

3



--------------------------------------------------------------------------------

on business objectives established for that Covered Employee or other factors as
determined by the Committee in its sole discretion. With respect to Participants
who are not Covered Employees, the Administrator will determine the Final Awards
based on the performance criteria and other business objectives. The
Administrator may adjust (either up or down) any Final Award for Participants
who are not Covered Employees on the basis of such further considerations as the
Administrator shall determine in its sole discretion.

Notwithstanding anything in the Plan to the contrary, the maximum amount payable
to any single Participant pursuant to any Final Award earned with respect to any
single Performance Period shall not exceed $2,500,000.00, such maximum Final
Award amount to be pro-rated if the Performance Period is less than three years.

 

Article

5.    Payment of Final Awards

5.1. Form and Timing of Payment. The value of each Participant’s Final Award
shall be paid in cash, in one lump sum, subject to applicable tax withholding,
on or before the 15th day of the third month after the end of each Performance
Period. If payment is delayed due to an unforeseeable event or other
administrative delays, payment shall in no event be made later than the
December 31st of the taxable year following the year in which the Final Award
was earned. The Administrator may permit or provide for deferred payment of any
Final Award to a specified date or to a date not less than six (6) months after
termination of employment, in accordance with such conditions and procedures as
the Administrator may specify in compliance with the requirements of Code
Section 409A.

5.2. Unsecured Interest. No Participant or any other party claiming an interest
in amounts earned under the Plan shall have any interest whatsoever in any
specific asset of the Company. The Plan is intended to constitute an unfunded
plan for incentive compensation. To the extent that any party acquires a right
to receive a cash payment under the Plan, such right shall be equivalent to that
of an unsecured general creditor of the Company.

 

Article

6.    Termination of Employment; Other Forfeiture Events

6.1. Termination of Employment Due to Death or Disability. In the event a
Participant’s employment is terminated during the applicable Performance Period
by reason of death or Disability, the Final Award determined in accordance with
Section 4.3 herein shall be reduced to reflect participation prior to
termination of employment only. The Final Award, if any, shall be equal to 100%
of the Participant’s target bonus, prorated by multiplying the Final Award by a
fraction, the numerator of which is the number of days of employment in the
Performance Period through the date of employment termination, and the
denominator of which is the number of days in the Performance Period. In the
case of a Participant’s Disability, the employment termination shall be deemed
to have occurred as of the date that the Administrator determines was the date
on which the definition of Disability was satisfied. The Final Award thus
determined shall be paid as soon as practicable and reasonable following the
Participant’s death or Disability. The Administrator may establish such
procedures as it deems appropriate for a Participant to designate a beneficiary
to whom any amounts payable in the event of the Participant’s death are to be
paid. If no beneficiary is designated, the right of the Participant to receive
any payment under this Plan will pass to the Participant’s estate.

6.2 Termination of Employment due to Retirement. In the event a Participant’s
employment is terminated due to retirement upon the attainment of early or
normal retirement age as defined in the State Auto Insurance Companies
Employees’ Retirement Plan at any time during the applicable Performance Period,
the Final Award determined in accordance with Section 4.3 herein shall be
reduced to reflect participation prior to termination only. The Final Award, if
any, shall be based upon the actual performance results at the end of the
Performance Period and then prorated based upon the length of time that the
Participant was employed by the Company during the Performance Period. The Final
Award thus determined shall be paid as soon as practicable and reasonable
following the end of the Performance Period in which employment termination
occurs, and shall be made at the same time payments are made to Participants who
did not terminate employment during the applicable Performance Period.

 

4



--------------------------------------------------------------------------------

6.3. Involuntary Termination of Employment. If the employment of a Participant
is terminated by the Company other than for “Cause” during an applicable
Performance Period, the Final Award determined in accordance with Section 4.3
herein shall be reduced to reflect participation prior to termination only. The
Final Award, if any, shall be based upon the actual performance results at the
end of the Performance Period and then prorated based upon the length of time
that the Participant was employed by the Company during the Performance Period.
The Final Award thus determined shall be paid as soon as possible and reasonable
following the end of the Performance Period in which employment termination
occurs, and shall be made at the same time payments are made to Participants who
did not terminate employment during the applicable Performance Period. Whether
an involuntary termination is for “Cause” shall be determined in the absolute
discretion of the Administrator, whose decision shall be final and binding on
all parties.

6.4. Termination of Employment for Other Reasons. In the event of a
Participant’s termination of employment before the last date of a Performance
Period for any reason other than death, Disability, retirement or involuntary
termination by the Company (other than for Cause), all of the Participant’s
rights to any Final Award for that Performance Period shall be forfeited. If a
Participant terminates employment for any other reason prior to the date the
Final Award, if any, is paid, all of the Participant’s rights to any Final Award
for that Performance Period shall be forfeited. Except as provided in Sections
6.1, 6.2 and 6.3, only Participants who are, as of the date the Final Award, if
any, is paid, either current, active Employees or current Employees who are on a
leave of absence authorized by the Company shall be entitled to any Final Award
earned for the Performance Period.

6.5. Other Forfeiture Events. The Administrator may, in its discretion, require
that all or any portion of a Final Award is subject to an obligation of
repayment to the Company upon the violation of a non-competition and
confidentiality covenant applicable to the Participant. The Administrator may,
in its discretion, also require a Participant to repay the Company all or any
portion of a Final Award if (i) the amount of such Participant’s Final Award was
calculated based upon the achievement of certain financial results that were
subsequently the subject of a financial statement restatement; (ii) such
Participant engaged in fraudulent misconduct that caused or substantially
contributed to the need for the financial statement restatement; and (iii) the
amount of such Participant’s Final Award would have been lower than the amount
actually awarded to the Participant had the financial results been properly
reported. This Section 6.5 shall not be the Company’s exclusive remedy with
respect to such matters. This Section 6.5 shall not apply after a Change in
Control or Potential Change in Control.

 

Article

7.    Rights of Participants

7.1. Employment. No person shall have any claim or right to be granted an Award
under this Plan and the grant of an Award shall not confer upon any Participant
any right to be retained as an Employee of the Company, nor shall it limit or
interfere in any way with the right of the Company to terminate the employment
of any Participant at any time or to increase or decrease the compensation of
any Participant. There is no obligation for uniformity of treatment of
Participants under this Plan or otherwise.

7.2. Nontransferability. No right or interest of any Participant in the Plan
shall be assignable or transferable, other than by will or pursuant to the laws
of descent and distribution, or subject to any lien, directly, by operation of
law or otherwise, including, but not limited to, by execution, levy,
garnishment, attachment, pledge, or bankruptcy, and any attempt to take any such
action shall be null and void.

7.3. Change in Control. In the event of a Change in Control, all Participants
shall become vested in and entitled to their Awards calculated based on their
individual awards times a fraction, the numerator of which is the number of days
from the beginning of the Performance Period to the date of the Change in
Control and the denominator of which is the total number of days in the
Performance Period. The amount so calculated shall be the minimum amount payable
as a Final Award for the Performance Period in which the Change in Control
occurs. For purposes of this Plan, a “Change in Control” or “Potential Change in
Control” shall be defined as stated in the Amended and Restated Equity Incentive
Compensation Plan or any successor plan thereto.

 

5



--------------------------------------------------------------------------------

Article

8.    Administration

8.1. Authority of the Administrator.

(a) General. The Plan shall be administered by the Committee. Subject to the
provisions of the Plan, the Committee will have full authority to interpret the
Plan and the terms of Awards made hereunder, to establish, amend and rescind
rules and regulations relating to the Plan, to determine the terms and
provisions for making or modifying Awards, to correct administrative errors, and
to make all other determinations necessary or advisable for the administration
of the Plan. All decisions made by the Committee pursuant to the provisions
hereof shall be made in the Committee’s sole discretion and shall be final and
binding on all persons. Notwithstanding any other provision of the Plan, the
Committee shall not have any discretion or authority to make changes to any
Award that is intended to quality as “performance-based compensation” under Code
Section 162(m) to the extent that the existence of such discretion or authority
would cause such Award not to so qualify.

(b) Delegation of Authority for the Day-to-Day Administration of the Plan.
Except to the extent prohibited by Applicable Law, the Committee may delegate to
one or more individuals the day-to-day administration of the Plan and any of the
functions assigned to it in this Plan, including the power to approve Awards to
Employees who are not Covered Employees. Such delegation may be revoked at any
time. All determinations and decisions of any delegate as to any disputed
question arising under the Plan, including questions of construction and
interpretation, shall be final, binding and conclusive upon all parties.

8.2. Facility of Payment. If the Administrator deems any person entitled to
receive any amount under the provisions of the Plan to be incapable of receiving
or disbursing the same by reason of minority, illness or infirmity, mental
incompetence, or incapacity of any kind, the Administrator may, in its sole
discretion, (i) apply such amount directly for the comfort, support and
maintenance of such person; (ii) reimburse any person for any such support
theretofore supplied to the person entitled to receive any such payment;
(iii) pay such amount to any person selected by the Administrator to disburse it
for such comfort, support and maintenance, including without limitation, any
relative who has undertaken, wholly or partially, the expense of such person’s
comfort, care and maintenance, or any institution in whose care or custody the
person entitled to the amount may be; or (iv) with respect to any amount due to
a minor, deposit such amount to his or her credit in any savings or commercial
bank of the Administrator’s choice, direct that such distribution be paid to the
legal guardian, or if none, to a parent of such person or a responsible adult
with whom the minor maintains his or her residence, or to the custodian for such
person under the Uniform Gift to Minors Act or Gift to Minors Act, if such
payment is permitted by the laws of the state in which the minor resides.
Payment pursuant to this Section 8.2 shall fully discharge the Company, the
Board, the Committee, the Administrator, and the Plan from further liability on
account thereof.

 

Article

9.    Amendment or Termination

The Committee, without notice, at any time and from time to time, may modify or
amend, in whole or in part, any or all of the provisions of the Plan, or suspend
or terminate it entirely; provided, however, that no such modification,
amendment, suspension or termination may, without the consent of a Participant,
materially reduce the right of a Participant to a payment or distribution
hereunder to which he or she has already become entitled, as determined under
Articles 4 and 6 hereof. Shareholder approval of any amendment will be required
only as required by Applicable Law. No Award may be granted during any period of
suspension of the Plan or after termination of the Plan.

 

Article

10.    Miscellaneous

10.1. Choice of Law. The Plan and all agreements hereunder shall be governed by
and construed in accordance with the laws of the State of Ohio, except as to
matters pre-empted or governed by federal law.

10.2. Withholding Taxes. The Company shall have the right to deduct from all
cash payments under the Plan any federal, state, or local taxes required by law
to be withheld with respect to any Final Award.

 

6



--------------------------------------------------------------------------------

10.3. Additional Arrangements. Nothing contained in this Plan shall prevent the
Company from adopting other or additional compensation arrangements for any
Participant.

10.4. Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular, and the singular shall include the plural.

10.5. Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

10.6. Successors. All obligations of the Company under the Plan shall be binding
upon and inure to the benefit of any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

10.7. Titles; Construction. Titles are provided herein for convenience only and
are not to serve as a basis for interpretation or construction of the Plan. Any
reference to a section (other than to a section of the Plan) shall also include
a successor to such section.

 

7